           Case 1:20-cv-07447-KHP Document 26
                                           25 Filed 06/15/21 Page 1
                                                                  4 of 1
                                                                       4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              6/15/2021
    RAFAELA M. MALDONADO,

                    Plaintiff,
                                                         Civil Action No. 20-cv-7447
                  -v-
                                                         FINAL JUDGMENT
    ANDREW SAUL,
    Commissioner Of Social Security,

                        Defendant

         This matter having been REMANDED and DISMISSED by the Court upon stipulation of

the parties pursuant to 42 U.S.C. § 405(g) and in conformity with Fed. R. Civ. P. 58,



         IT IS, on this _______           June
                         15th day of ____________________________, 2021,

         ORDERED and ADJUDGED that the within matter be, and hereby is REMANDED for

further proceedings and DISMISSED.




                                       _________________________________________
                                       HON. KATHERINE H. PARKER,
                                       U.S. Magistrate Judge
                                       United States District Court


-
